IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-41150
                        Conference Calendar



SHELDON MOSLEY,

                                         Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR, TEXAS
DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                         Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. C-99-CV-525
                      --------------------
                          June 14, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Sheldon Mosley, Texas prisoner # 745915, appeals the

district court's dismissal of his 28 U.S.C. § 2254 petition as

time-barred under 28 U.S.C. § 2244(d).   Mosley contends that he

is entitled to equitable tolling of the limitations period

because he did not receive notice of the denial of his state

petition for habeas relief until after the federal limitations

period had expired.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-41150
                               -2-

     The district court did not abuse its discretion in

determining that Mosley was not entitled to equitable tolling.

See Phillips v. Donnelly, 216 F.3d 508, 511 (5th Cir. 2000);

Fisher v. Johnson, 174 F.3d 710, 713 (5th Cir. 1999).

     AFFIRMED.